METASTAT, INC. 27 Drydock Ave, 2nd Floor Boston, Massachusetts 02210 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: MetaStat, Inc. Registration Statement on Form S-1 Initially Filed October 9, 2015 File No. 333-207380 Ladies and Gentlemen: MetaStat, Inc. (the "Registrant") previously filed the above-referenced registration statement on Form S-1, as amended (the "Registration Statement"). Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, the Registrant hereby requests that the Registration Statement, together with all exhibits and amendments thereto, be withdrawn at your earliest convenience. The Registration Statement was never declared effective. The Registrant believes withdrawal of the Registration Statement to be consistent with the public interest and the protection of investors. The Registrant represents that no securities have been sold pursuant to the Registration Statement. If you have any questions about this withdrawal request, please contact David Levine of Loeb & Loeb at (212) 407-4923. Sincerely, /s/ Douglas A. Hamilton Douglas A. Hamilton Chief Executive Officer
